NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-5851-12T1



                                        APPROVED FOR PUBLICATION
IN THE MATTER OF THE DENIAL
FOR A NEW JERSEY FIREARMS                     May 14, 2015
PURCHASER IDENTIFICATION CARD
AND PERMIT TO PURCHASE A HANDGUN           APPELLATE DIVISION
BY Z.K.
__________________________________

            Submitted September 23, 2014 – Decided May 14, 2015

            Before Judges Fisher, Accurso and Manahan.

            On appeal from Superior Court of New Jersey,
            Law Division, Middlesex County.

            Evan F. Nappen, attorney for appellant Z.K.
            (Louis P. Nappen, on the brief).

            Andrew C. Carey, Middlesex County
            Prosecutor, attorney for respondent State of
            New Jersey (Brian D. Gillet, Deputy First
            Assistant Prosecutor, of counsel and on the
            brief; Matthew P. Tallia, on the brief).

    The opinion of the court was delivered by

ACCURSO, J.A.D.

    Z.K. applied for a firearms purchaser identification card,

N.J.S.A. 2C:58-3b, and a permit to purchase a handgun, N.J.S.A.

2C:58-3a.    The East Brunswick Police Department denied both

because of his "incomplete application."    Pursuant to N.J.S.A.

2C:58-3d, Z.K. requested a hearing in the Superior Court, and
the court upheld the denials on the ground that Z.K. refused to

complete an additional form required by East Brunswick that the

court found did not "add[] anything to the [Superintendent of

the Division of State Police's] form or the requirements of

Chapter 58."   Z.K. now appeals from that order.   We reverse.

     In the Law Division, the State contended that Z.K.'s

failure to complete the "Certification of Juvenile Record"

required by the East Brunswick Police Department rendered his

application incomplete and justified the department's denial of

the permits.   The State presented the testimony of the detective

sergeant charged with investigating Z.K.'s application.

     According to the officer, the first thing he did upon

receipt of an application was to review it for completeness

before proceeding.   Upon ascertaining that Z.K. had not

completed the department's juvenile record form, he telephoned

Z.K. who confirmed he would not be submitting the form.1    The

officer discontinued the processing of Z.K.'s application and

recommended to the captain responsible for gun permits that

Z.K.'s application be denied.   The captain thereafter wrote to

1
  Z.K.'s counsel submitted the application for the permits to the
police department. In his cover letter, counsel expressed his
understanding that the department requested firearm permit
applicants to complete the juvenile record form. Relying on
N.J.S.A. 2C:58-3f, counsel advised that "[Z.K.] will not be
submitting any additional municipal form(s) or certifications
with his permit application."



                                2                           A-5851-12T1
Z.K. advising that the permits had been denied on the basis of

the incomplete application.2

     On cross-examination, the officer acknowledged the juvenile

record form requires an applicant to include his name, date of

birth, and social security number; to confirm that he has never

"pled guilty or been found guilty of any offense committed as a

juvenile that has not been expunged"; to list the date, type of

charge, town and county where any offense was committed; to sign

the form; and to have a witness sign the form.3   He agreed with

counsel's characterization of the form as "merely duplicative"

of the information required by question 18 on the

superintendent's form, which asks, "Have you ever been adjudged

a juvenile delinquent?   If yes, list date(s), place(s) [and]

offense(s)."   The officer also acknowledged that the department

had already run a juvenile records' check on Z.K. at the point




2
  The officer testified that East Brunswick's police chief
delegated his responsibilities in the issuance and denial of gun
permits to the highest ranking captain in the department. Z.K.
contends that the captain was without authority to deny the
permits pursuant to N.J.S.A. 2C:58-3d and Weston v. State, 60
N.J. 36, 45 (1972). Our disposition of the appeal makes it
unnecessary to address this point or Z.K.'s other additional
grounds for reversal of the order on review.
3
  The State stipulated that the juvenile record form was not a
State Police form.



                                3                         A-5851-12T1
it determined to deny his application and was aware he had no

juvenile record.4

     After hearing the testimony, the court concluded East

Brunswick's juvenile record form was duplicative of question 18

on the superintendent's form.   Posing the question as "whether

it's appropriate . . . for a law enforcement agency to ask

somebody to answer the same thing twice," the court found no

violation of N.J.S.A. 2C:58-3(f) because the applicant was not

being asked for "[s]omething additional. . . .   This is the

exact same thing, it's just simply being asked twice."

Ultimately, the court ruled it was denying the appeal on the

same basis that the East Brunswick police had denied the permit

— that Z.K.'s failure to complete the certification rendered his

application incomplete.

     We review a trial court's legal conclusions regarding

firearms licenses de novo.   In re Sportsman's Rendezvous Retail


4
  Although the record on this point is not clear, it would appear
that Z.K. had certain juvenile records expunged in 1999,
including one relating to unlawful possession of a weapon. The
department apparently received the records from the Clark Police
Department which denied Z.K.'s applications for a firearms
purchaser identification card and a permit to purchase a handgun
in 1994 and 1998. N.J.S.A. 2C:58-3c(7) precludes a person "who
as a juvenile was adjudicated delinquent for an offense which,
if committed by an adult, would constitute a crime and the
offense involved the unlawful use or possession of a weapon"
from obtaining a firearms purchaser identification card or
permit to purchase a handgun.



                                4                         A-5851-12T1
Firearms Dealer's License, 374 N.J. Super. 565, 575 (App. Div.

2005).   Having reviewed the record, we agree with Z.K. that the

trial court erred in finding East Brunswick's insistence on the

added municipal form within the letter and spirit of N.J.S.A.

2C:58-3.   Although perhaps not in conflict5 with the

superintendent's form, the department's additional form is

contrary to the plain meaning of subsections e and f of N.J.S.A.

2C:58-3.

    N.J.S.A. 2C:58-3e provides that "[a]pplications for permits

to purchase a handgun and for firearms purchaser identification

cards shall be in the form prescribed by the [S]uperintendent

[of the Division of State Police]," and sets forth the

information to be included in the application.   The statute

mandates that "[a]pplication blanks shall be obtainable from the

superintendent, from any other officer authorized to grant such

5
  The wording of the department's form makes unclear the
information actually sought from the applicant and thus whether
it is redundant of the superintendent's form. The form asks the
applicant to confirm that he has never "pled guilty or been
found guilty of any offense committed as a juvenile that has not
been expunged." Juveniles prosecuted in the Family Part cannot
plead to or be found guilty of an "offense"; they are
adjudicated delinquent based on conduct that would constitute a
crime, a disorderly persons offense or petty disorderly persons
offense or a violation of any other penal statute, ordinance or
regulation if committed by an adult. See N.J.S.A. 2A:4A-23.
The wording could suggest that rather than requesting
information about juvenile adjudications, East Brunswick's form
seeks information about convictions of a juvenile who was waived
up for prosecution as an adult. See N.J.S.A. 2A:4A-26.



                                 5                        A-5851-12T1
permit or identification card, and from licensed retail

dealers."   N.J.S.A. 2C:58-3e.   N.J.S.A. 2C:58-3f requires that

"[t]here shall be no conditions or requirements added to the

form or content of the application, or required by the licensing

authority for the issuance of a permit or identification card,

other than those that are specifically set forth in this

chapter."

    The Legislature's command that applications be in the "form

prescribed" by the superintendent and obtainable from the State

Police, local law enforcement and licensed retail dealers and

that "no conditions or requirements [be] added to the form or

content" of that application precludes an interpretation that

would allow the hundreds of municipal police departments in this

State to develop applications supplementing the form promulgated

by the Superintendent of the Division of State Police.     See

DiProspero v. Penn, 183 N.J. 477, 492-94 (2005).    That East

Brunswick is charged with investigating "the application to

determine whether or not the applicant has become subject to any

of the disabilities" set forth in N.J.S.A. 2C:58-3c does not

give it license to do so by means expressly prohibited by




                                 6                          A-5851-12T1
subsections e and f, namely supplementing the superintendent's

application form.6   See N.J.S.A. 2C:58-3e and f.

     Nor can we accept the trial court's interpretation that

only municipal forms seeking information beyond that required by

the superintendent's form or authorized by subsection e are

interdicted.   To do so would allow municipal police departments

to deny permits to purchase a handgun and firearms purchaser

identification cards to individuals who have completed the

prescribed application form and are under no statutory

disability, a result clearly not intended by the Legislature.

See N.J.S.A. 2C:58-3c.   East Brunswick may not burden an

applicant with redundant requirements any more than it may

impose conditions or requirements not authorized by the

Legislature or the Superintendent of the Division of State

Police.

     Because the court's ruling to reject Z.K.'s challenge was

based solely on his failure to complete the invalid application

form, we reverse and remand for entry of an order directing the

Chief of Police of East Brunswick to complete his investigation

and, unless good cause for the denial thereof appears, grant the

6
  If the police chief in East Brunswick or any other municipality
is of the view that the superintendent's form is inadequate, the
remedy is not to promulgate an additional form but to address
the need for changes either directly with the superintendent or
with the Attorney General through the county prosecutor.



                                 7                          A-5851-12T1
permit and the identification card in accordance with N.J.S.A.

2C:58-3f within thirty days from the date of receipt of the

court's order.   The court may require Z.K. to provide any

additional information made necessary by the passage of time to

make his application complete and accurate.

    Reversed and remanded for further proceedings in conformity

with this opinion.   We do not retain jurisdiction.




                                8                            A-5851-12T1